Appeal by the defendant, as limited by his motion and brief, from a sentence of the Supreme Court, Queens County (Chin-Brandt, J.), imposed March 1, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257 [2011]; People v Lopez, 6 NY3d 248 [2006]) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant’s contentions, including those raised in his pro se supplemental brief, the sentence imposed was not excessive (see *650People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Angiolillo, Balkin and Hall, JJ., concur.